United States Court of Appeals
                                                                 Fifth Circuit

                                                             FILED
               IN THE UNITED STATES COURT OF APPEALS        August 18, 2004
                       FOR THE FIFTH CIRCUIT
                                                       Charles R. Fulbruge III
                                                               Clerk

                           No. 03-10614
                        Conference Calendar


UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus

RALPH DIXON,

                                      Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                    USDC No. 3:02-CR-287-3-L
                      --------------------

Before HIGGINBOTHAM, DAVIS, and PICKERING, Circuit Judges.

PER CURIAM:*

     Court-appointed counsel for Ralph Dixon has moved for leave

to withdraw and has filed a brief in accordance with Anders v.

California, 386 U.S. 738 (1967).   Dixon was notified of counsel’s

motion and did not file a response.

     Our independent review of the brief and the record discloses

no nonfrivolous issues for appeal.    The record has not been

adequately developed to consider ineffective-assistance-of-

counsel claims on direct appeal.     See United States v. Brewster,

137 F.3d 853, 859 (5th Cir. 1998).    Accordingly, counsel’s motion



     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                          No. 03-10614
                               -2-

for leave to withdraw is GRANTED, counsel is excused from further

responsibilities herein, and the APPEAL IS DISMISSED.   See 5TH

CIR. R. 42.2.